department of the treasury internal_revenue_service commerce street dallas tx date date tax exempt and division government entities number release date te_ge eo taxpayer_identification_number uil legend a name of organization b b employer_identification_number form c tax_year ended d local_tax advocate’s office tax_year s ended date1 date of the letter c date2 effective date person to contact id number contact numbers telephone certified mail - return receipt requested dear ----- this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code although for the year of the examination there was no evidence to support revocation we have determined and you have agreed that for years beginning date you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective date our decision is outlined in the technical_advice_memorandum that is enclosed which further explains why we believe an adjustment of your organization’s exempt status is necessary although you have agreed to our determination that your excempt sta tus under sec_501 is revoked for all years beginning date we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer and they explain appeal rights because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation director eo examinations enclosures publication publication technical_advice_memorandum r c johnson sincerely
